DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The first and second openings of claim 17 are arranged on the same radius, however, according to claim 16, the first and second openings are arranged at the first and second diameters where the first and second diameters are different. This is seen as a contradiction as different diameters of the openings implies different radii so the limitation calling for the same radii of the first and second openings does not make structural sense based on the previous claim 16. Claim 17 has been analyzed and rejected accordingly.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norgaard, WO 03/067926 A2. (The Norgaard reference is cited in IDS filed 5/26/2020)
Re Claim 1, Norgaard discloses a cerumen filter applicator (figs. 2-4: manipulator 2) for replacing a cerumen filter in a sound conduit of a hearing device (pg. 9, lines 9-10: output canal or vent; pg. 9, line 2: hearing aid), comprising: an insertion tip (fig. 1: tool 6) configured to fit inside the sound conduit of the hearing device (pg. 8, lines 30-31: protruding part of the first tool 6 fits into the canal 11 of the wax of the hearing aid; pg. 9, lines 1-2: the wax filter 10 is inserted into the output canal or vent of the hearing aid, thus, the protruding part of the first tool 6 fits inside the output canal or vent of the hearing aid), and comprising an insertion mechanism (pg. 8, line 31: predetermined friction fit) configured to engage with an engagement body (pg. 9, lines 10-11: inwardly directed flange portion 22) of the cerumen filter to provide for inserting and/or positioning the cerumen filter in the sound conduit (pg. 8, line 31 through pg. 9, line 2); and a removal tip (fig. 2: tool 7) configured to fit inside the sound conduit of the hearing device (pg. 9, lines 16-17: protruding part 13 of the tool 7 fits into the canal 11 of the wax filter 10; pg. 9, lines 1-2: as the wax filter 10 is located in the output canal or vent of the hearing aid, the protruding part 1 of the tool 7 fits inside the output canal or vent of the hearing aid), and comprising a removal mechanism (fig. 2: outwardly oriented flange portion 12) configured to adapt in size and couple with the engagement body (pg. 9, line 19: inwardly directed flange portion 22) of the cerumen filter to provide for removing the cerumen filter from the sound conduit (pg. 9, lines 16-29).
Re Claim 2, Norgaard discloses the cerumen filter applicator of claim 1, wherein the insertion mechanism comprises an insertion cavity (fig. 1: tool 6; includes an insertion cavity to incorporate insertion) and the removal mechanism comprises a removal cavity (fig. 2: tool 7: removal cavity to enable removal).
Re Claim 3, Norgaard discloses the cerumen filter applicator of claim 2, wherein the insertion cavity comprises a shoulder section configured to butt against a section of the engagement body to provide for pushing the cerumen filter into the sound conduit (fig. 1: tool 6 includes a shoulder to enable firm insertion connection).
Re Claim 4, Norgaard discloses the cerumen filter applicator of claim 2, wherein a section of the insertion cavity has an internal diameter that is less than or equal to an external diameter of a part of the engagement body to provide that in use the section of the insertion cavity holds the engagement body in the cavity (fig. 1: tool 6 whereby its diameter is equal to its insertion area such that it enables a snug fit with an opening to receive said tool 6 and also to enable a seamless connection with the sound conduit).
Re Claim 6, Norgaard discloses the cerumen filter applicator of claim 1, wherein the insertion tip is configured to position the cerumen filter along the sound conduit to provide that a portion of an inner-wall of the sound conduit extends between the cerumen filter and a sound opening of the sound conduit (pg. 8, lines 30-31: protruding part of the first tool 6 fits into the canal 11 of the wax of the hearing aid; pg. 9, lines 1-2: the wax filter 10 is inserted into the output canal or vent of the hearing aid, thus, the protruding part of the first tool 6 fits inside the output canal or vent of the hearing aid).
Claim 7 has been analyzed and rejected according to claim 4.
Re Claim 8, Norgaard discloses the cerumen filter applicator of claim 2, wherein: the removal cavity comprises a cavity wall and the cavity wall defines a cavity opening and an internal cavity volume (pg. 9, line 31 through pg. 10, line 4); at least a portion of the cavity wall comprises an elastic material and/or the cavity wall is elastically coupled with an applicator body such that the cavity opening comprises an elastic opening (pg. 9, line 31 through pg. 10, line 4: flexible part).
Re Claim 9, Norgaard discloses the cerumen filter applicator of claim 8, wherein the cavity opening is configured in use to clamp onto the engagement body (pg. 9, line 31 through pg. 10, line 4).
Re Claim 10, Norgaard discloses the cerumen filter applicator according to claim 8, wherein the cavity opening is configured in use to elastically adapt to an outer-surface of the holding mechanism to provide for clamping a part of the engagement body within the internal cavity volume (pg. 9, line 31 through pg. 10, line 4: flexible part).
Re Claim 11, Norgaard discloses the cerumen filter applicator according to claim 8, wherein the cavity opening comprises a lip configured to clamp onto the engagement body (pg. 9, line 31 through pg. 10, line 4).
Re Claim 12, Norgaard discloses the cerumen filter applicator according to claim 8, wherein the removal tip comprises a collar configured to slide over an outer-surface of the sound conduit (pg. 9, line 19: inwardly directed flange portion 22 of tool 7 (fig. 2: tool 7)).
pg. 9, lines 16-17: protruding part 13 of the tool 7 fits into the canal 11 of the wax filter 10; pg. 9, lines 1-2: as the wax filter 10 is located in the output canal or vent of the hearing aid, the protruding part 1 of the tool 7 fits inside the output canal or vent of the hearing aid).

Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindebjerg et al, US Patent Pub. 20140193012 A1. (The Lindebjerg et al reference is cited in IDS filed 5/26/2020)
Re Claim 22, Lindebjerg et al discloses a method for removing a cerumen filter from a sound conduit of a hearing device using a cerumen filter applicator (para 0029), comprising: inserting a removal tip of the applicator into the sound opening (figs. 9-10; para 0052: tip 52 of handling tool is inserted into the blind hole 50; blind hole is located in sound outlet opening 10); coupling the removal tip with an engagement part of the cerumen filter (para 0029: tip which snaps onto the earwax filter at the central blind hole), wherein the engagement part of the filter extends centrally from the cerumen filter (para 0052: the centrally arranged blind hole 50 clearly extends centrally from the earwax filter); and removing the removal tip coupled with the cerumen filter from the sound conduit (para 0029).
Re Claim 23, Lindebjerg et al discloses the method of claim 22, wherein coupling the removal tip with the engagement part of the cerumen filter comprises pushing the figs. 9-10; para 0052: tip 52 of handling tool is inserted into the blind hole 50; blind hole is located in sound outlet opening 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, WO 03/067926 A2.
Re Claim 5, Norgaard discloses the cerumen filter applicator of claim 2, but fails to explicitly disclose wherein the insertion cavity comprises a plurality of ridges disposed around an inner-surface of the insertion cavity and configured to produce a contact pg. 8, lines 29-31), it would have been obvious to include a plurality of ridges on the insertion tool 6 to enable the desired predetermined friction.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, WO 03/067926 A2 as applied to claim 1 above, in view of Karamuk, EP 1562400 A2. (The Karamuk reference is cited in IDS filed 5/26/2020)
Re Claim 14, Norgaard discloses the cerumen filter applicator of claim 1, but fails to explicitly disclose wherein the cerumen filter applicator comprises a stylus having a first and a second end, and wherein the insertion tip is disposed at the first end and the removal tip is disposed at the second end. However, Karamuk discloses a hearing aid device that includes a stylus structure with a first and second end, whereby the first end is an insertion end and the second end is a removal end (Karamuk, fig. 5: ends 43 & 45; pg. 7, lines 20-22). It would have been obvious to modify the Norgaard with the concept of a stylus type structure that includes an insertion and removal tip as taught in Karamuk for the purpose of utilizing a portable stylus type hearing aid device.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, WO 03/067926 A2 as applied to claim 1 above, in view of Bisgaard, EP 0312517 A2. (The Bisgaard reference is cited in IDS filed 5/26/2020)
Re Claim 16, Norgaard discloses the cerumen filter applicator according to claim 1, but fails to explicitly disclose wherein: the cerumen filter applicator comprises a base Bisgaard, figs. 5-6; col. 5, line 46 through col. 6, line 14). It would have been obvious to arrange a plurality of insertion tips (Norgaard, fig. 1: first tool 6) in a circle with a first diameter and a plurality of the removal tips (Norgaard, fig. 2: second tool 7) in a circle with a second diameter, for the purpose of providing an under layer and support when a filter is being mounted by the hearing aid’s sound conduction tube being pressed down in the filter element.
Claim 17 has been analyzed and rejected according to claim 16.
Re Claim 18, the combined teachings of Norgaard and Bisgaard disclose the cerumen filter applicator according to claim 16, wherein one or more of the insertion tips are coupled with a new replaceable cerumen filter ready for insertion into the sound conduit (Norgaard, pg. 8, lines 29-30).
Re Claim 19, the combined teachings of Norgaard and Bisgaard disclose the cerumen filter applicator according to claim 16, wherein the first opening is configured to guide the sound conduit over a one of the insertion tips (Norgaard, pg. 8, lines 30-31: protruding part of the first tool 6 fits into the canal 11 of the wax of the hearing aid; pg. 9, lines 1-2: the wax filter 10 is inserted into the output canal or vent of the hearing aid, thus, the protruding part of the first tool 6 fits inside the output canal or vent of the hearing aid).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651      					2/23/2021